Citation Nr: 18100243
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 11-23 767A
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Marine Corps from March 1966 to March 1969.
This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
The May 2008 rating decision granted service connection for a right knee disorder and awarded a 10 percent disability rating effective December 10, 2007.  The RO also denied a rating in excess of 20 percent for the left knee disorder.  
In a September 2008 rating decision, the RO granted a 100 percent rating for each knee, effective May 12, 2008, to June 30, 2008, based on surgical or other treatment necessitating convalescence.  The RO restored the 10 percent rating for the right knee disorder and the 20 percent for the left knee disorder, effective July 1, 2008.  
In a March 2018 rating decision, the RO granted a 100 percent rating for the left knee disorder, effective February 5, 2018, to March 31, 2019, pursuant to 38 C.F.R. § 4.71a, Diagnostic code 5055, for left total knee arthroplasty, and a 30 percent rating from April 1, 2019.    
This case was most recently before the Board in February 2017, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.
Entitlement to a higher initial disability rating for a right knee disorder, rated as 10 percent disabling prior to May 12, 2008, and from July 1, 2008. 
Entitlement to a higher disability rating for a left knee disorder, rated as 20 percent prior to July 1, 2008, and 30 percent from April 1, 2019.   
The Veteran underwent a left total knee arthroplasty in February 2018.  His last VA examination was conducted in April 2017.  Therefore, in light of the Veterans recent surgery, a remand is necessary to afford the Veteran another VA examination.  See 38 U.S.C. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017).  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VAs statutory duty to assist includes a thorough and contemporaneous medical examination).
In February 2017, the Board remanded the claim for an adequate VA examination.  The VA examiner was instructed to provide range of motion findings in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).
The Veteran was provided a VA examination in April 2017.  The VA examiner stated that passive range of motion was not medically appropriate because it would cause injury to the Veteran.  However, the VA examination report did not include weight-bearing and non-weightbearing range of motion of motion testing.  Accordingly, a remand is necessary to obtain another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Additionally, in a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veterans reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the April 2017 VA examiner noted that the Veterans flare-ups occurred when squatting and that his flare-ups made it difficult to walk and squat.  The examiner concluded that he or she was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups or after repeated use over a period of time, as the Veteran was not examined during a flare-up.  Therefore, on remand the VA examiner must elicit relevant information as to the Veterans knee flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veterans lay information-or explain why, with this information, such an estimation cannot be offered.
The matters are REMANDED for the following action:
1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the AOJ should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected bilateral knee disorders.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
The AOJ should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.
The examiner must further discuss additional functional limitation of the bilateral knees with repetitive movement over time and during flare-ups.  The examiner must describe whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups or after repeated use over a period of time, and if so, the examiner must estimate range of motion (stated in degrees) during flare-ups or repetitive use.  If the examination does not take place during a flare-up, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flare-ups or repetitive use and must consider all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups.  
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.







(CONTINUED ON NEXT PAGE)

3. Finally, the RO or the AMC should undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

